Exhibit 10.2

CHANGE OF CONTROL AGREEMENT







THIS CHANGE OF CONTROL AGREEMENT, dated as of this 15th day of November, 2013 is
between ARI Network Services, Inc. (the “Company”) and William A. Nurthen
(the “Employee”).




W I T N E S S E T H:

WHEREAS, the Employee has been employed by the Company since November 29, 2013
and currently serves as its Chief Financial Officer; and

WHEREAS, the President and Chief Executive Officer (“CEO”) of the Company has
determined that he wishes to assure the continued availability of the Employee
as Chief Financial Officer of the Company by entering into this Change of
Control Agreement (the “Agreement”); and

WHEREAS, the President and CEO of the Company wants to assure that, in the event
of a Change of Control (as hereinafter defined), the Employee’s service to the
Company will be recognized.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company and the Employee hereby agree as follows:

1.

Definitions.  For Purposes of this Agreement:

(a)

Cause.  “Cause” means (i) the willful and continued failure by the Employee to
substantially perform the Employee’s duties with the Company (other than any
such failure resulting from the Employee’s incapacity due to physical or mental
illness) for a period of at least ten days after a written demand for
substantial performance is delivered to the Employee which specifically
identifies the manner in which the Employee has not substantially performed his
duties, or (ii) the willful engaging by the Employee in misconduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.
 For purposes of this Agreement, no act or failure to act on the Employee’s part
shall be considered “willful” unless done or omitted to be done by the Employee
not in good faith and without reasonable belief that such action or omission was
in the best interest of the Company.  Notwithstanding the foregoing, the
Employee shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Employee a copy of a resolution, duly
adopted by the President and CEO of the Company (after reasonable notice to the
Employee and an opportunity for the Employee, together with the Employee’s
counsel, to be heard before the President and CEO), stating that in the good
faith opinion of the President and CEO the Employee was guilty of conduct
constituting Cause as set forth above and specifying the particulars thereof in
detail.








(b)

Change in Control.  A “Change in Control” shall mean the first to occur of the
following:

(i)

the acquisition by an individual, entity or group, acting individually or in
concert (a “Person”) of beneficial ownership of more than 50% of the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”); provided, however, that for purposes of this Subsection 1(b)(i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (D)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of Subsection 1(b)(ii) below; or

(ii)

consummation of a reorganization, merger or consolidation, share exchange, or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Common Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Common Stock, (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then outstanding common stock of the corporation resulting
from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the Board of the corporation resulting from such Business
Combination were members of the Board of the Company at the time of the
execution of the initial agreement providing for such Business Combination; or

(iii)

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(c)

Date of Termination.  “Date of Termination” means the date specified in the
Notice of Termination where required (which date shall be on or after the date
of the Notice of Termination) or in any other case during the Term, upon the
Employee’s ceasing to perform services for the Company.





2







(d)

Effective Date.  “Effective Date” means the date on which the Change of Control
occurs.

(e)

Good Reason.  “Good Reason” means, without the Employee’s written consent, the
occurrence of one or more of the following during the Term:

(i)

a material diminution of or interference with the Employee’s duties and
responsibilities as Chief Financial Officer of the Company, including, but not
limited to a material demotion of the Employee, a material reduction in the
number or seniority of other Company personnel reporting to the Employee, or a
material reduction in the frequency with which, or in the nature of the matters
with respect to which, such personnel are to report to the Employee;

(ii)

a change in the principal workplace of the Employee to a location outside of a
50-mile radius from Milwaukee, WI;

(iii)

a reduction or adverse change in the salary, bonus, perquisites, benefits,
contingent benefits or vacation time which had theretofore been provided to the
Employee; or

(iv)

an unreasonable increase in the workload of the Employee.

For purposes hereof, any good faith determination made by the Employee that he
has Good Reason to terminate his employment with the Company shall be
conclusive.  The Employee’s continued employment or failure to give Notice of
Termination will not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

(f)

Notice of Termination.  Any termination of the Employee’s employment by the
Company without Cause, or termination by the Employee for Good Reason, during
the Term will be communicated by a Notice of Termination to the other party
hereto.  A “Notice of Termination” means a written notice which specifies a Date
of Termination (which date shall be on or after the date of the Notice of
Termination), indicates the provision in this Agreement applying to the
termination and, if applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated.

(g)

Term.  The “Term” means a period beginning on the Effective Date and ending on
the date two years after the occurrence of a Change of Control.

2.

Termination of Employment During the Term.

(a)

Termination by the Company Without Cause or by the Employee for Good Reason.  If
the Employee’s employment is terminated during the Term by the Company without
Cause or by the Employee for Good Reason, the Employee shall be entitled to the
following:





3







(i)

the Company shall pay the Employee his full base salary and commissions (if
applicable) through the Date of Termination at the rate in effect at the time
the Notice of Termination is given;

(ii)

as the annual current year bonus for the year in which the Date of Termination
occurs, the Company will pay the Employee an amount (not less than zero) equal
to (A) the product of (i) the average of the Employee’s annual current year
bonus for the three fiscal years of the Company ending prior to the Date of
Termination and (ii) a fraction, the numerator of which is the actual number of
days the Employee was employed by the Company during the fiscal year in which
the Date of Termination occurs and the denominator of which is 365, minus (B)
the aggregate payments previously made by the Company, if any, with respect to
the current year annual bonus;

(iii)

the Company shall pay to the Employee as a severance benefit a lump-sum amount
equal to two (2) times the sum of (a) the Employee’s annual base salary as in
effect on the Effective Date or Date of Termination, whichever is greater,
without reduction for any mandatory or voluntary deferrals, (b) 100% of the
targeted commissions, if any, for the year in which the Effective Date or Date
of Termination occurs, whichever is greater, and (c) 100% of the targeted
short-term annual bonus and long-term bonus for the year in which the Effective
Date or Date of Termination occurs, whichever is greater, or, where the targeted
short-term annual bonus or long-term bonus amounts have not been set as of the
Effective Date or Date of Termination, 100% of the average of the Employee’s
targeted annual short-term and long-term bonus for the three fiscal years of the
Company ending prior to the Date of Termination, without reduction for any
amounts that would otherwise be deferred to future fiscal years, within thirty
days after the Date of Termination;

(iv)

any unpaid annual installments of long-term bonuses from prior fiscal years,
which installments shall become immediately vested as if the targeted
performance levels for future years were met if applicable; and

(v)

for a 24-month period after the Date of Termination starting with the month
immediately after the month in which the Date of Termination occurs, the Company
will arrange to provide the Employee and the Employee’s eligible dependents, at
the Company’s expense, with benefits under the medical and dental plans of the
Company, or, if such benefits are not available, benefits substantially similar
to the benefits the Employee was receiving during the 90-day period immediately
prior to the Date of Termination; provided, however, that benefits otherwise
receivable by the Employee pursuant to this Subsection 2(a)(iv) will be reduced
to the extent other comparable benefits are actually received by the Employee
from subsequent employment during the 24-month period following the Date of
Termination, and any such benefits actually received by the Employee will be
reported to the Company; and provided, further that any access to insurance
continuation coverage that the Employee may be entitled to receive under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) will commence
on the Date of Termination.  





4







(b)

Termination for Any Other Reason.  If the Employee’s employment with the Company
is terminated during the Term for any reason not specified in Subsection 2(a)
above, the Employee will be entitled to the following:

(i)

the Company will pay the Employee his full base salary and commissions (if
applicable) through the Date of Termination at the rate in effect on the Date of
Termination; and

(ii)

as the annual current year bonus for the year in which the Date of Termination
occurs, the Company will pay the Employee an amount (not less than zero) equal
to (A) the product of (i) the average of the Employee’s annual current year
bonus for the three fiscal years of the Company ending prior to the Date of
Termination and (ii) a fraction, the numerator of which is the actual number of
days the Employee was employed by the Company during the fiscal year in which
the Date of Termination occurs and the denominator of which is 365, minus (B)
the aggregate payments previously made by the Company, if any, with respect to
the current year annual bonus.  Notwithstanding the foregoing, no bonus will be
paid to the Employee under this Subsection 2(b)(ii) if the Employee’s employment
is terminated for Cause.

(c)

Timing of Payments.  Where a payment of benefits under any of Subsections 2(a)
(ii), (iii) and (iv) or Subsection 2(b)(ii) is required to be delayed for six
months after the Date of Termination under Internal Revenue Code Section 409A,
the Company shall make payment of such amounts to the Employee on the date that
is six months after the Date of Termination.  Where a payment of benefits under
Subsections 2(a)(ii), (iii) and (iv) and Subsection 2(b)(ii) is not required to
be delayed for six months after the Date of Termination under Internal Revenue
Code Section 409A, the Company shall make payment of such amounts to the
Employee within thirty (30) days after the Date of Termination.

3.

Restrictions.  As of the Effective Date, all restrictions limiting the exercise,
transferability or other incidents of ownership of any outstanding award,
including but not limited to restricted stock, options, stock appreciation
rights, or other property or rights of the Company granted to the Employee shall
lapse, and such awards shall become fully vested and be held by the Employee
free and clear of all such restrictions.  Notwithstanding the foregoing, the
term during which any vested option held by an Employee is permitted to be
exercised shall not be extended.  This provision shall apply to all such
property or rights notwithstanding the provisions of any other plan or agreement
to the contrary.




4.

Limitation on Payments.  Subsections 2(a)(iii), (iv) and (v) and Section 3,
above, provide for certain payments to be made or benefits to be given to the
Employee if the Employee’s employment with the Company terminates during the
Term (the “Change of Control Payments”).  Notwithstanding such subsections, the
Change of Control Payments will be reduced such that the present value of the
payments to the Employee or for the Employee’s benefit, receipt of which is
deemed to be contingent on a change of control under Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), shall not exceed an
amount equal to the maximum which the Company may pay without loss of deduction
under Section 280G(a) of the Code (the “Golden Parachute Threshold”).  If the
Golden Parachute Threshold is





5




exceeded, the payments made pursuant to Subsections 2(a)(iii) and (iv) will be
reduced, but not below zero, so that the total amount paid to the Employee or
for the Employee’s benefit is not in excess of the Golden Parachute Threshold.
 Notwithstanding the foregoing, if not reducing the Change of Control Payments
would result in a greater after-tax amount to the Employee, such payments shall
not be reduced.  All calculations required pursuant to this Section 4 shall be
made in accordance with proposed, temporary or final regulations promulgated
under Section 280G of the Code or other applicable authority by the Company’s
public accountants, the Company’s lawyers or such other third party as is
mutually agreed between the Employee and the Company.  In the event that the
provisions of Sections 280G and 4999 of the Code or any successor provision are
repealed without succession this Section 4 shall be of no further force or
effect.

5.

No Mitigation.  The Employee shall not be required to mitigate the amount of any
salary or other payment or benefit provided for in this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Agreement be reduced by any compensation earned by the
Employee as a result of employment by another employer other than as provided in
subsection 2(a)(v), above, by retirement benefits distributed after the Date of
Termination, or otherwise.

6.

No Assignments.

(a)

Successors and Assigns.  This Agreement is personal to the Employee, and the
Employee may not assign or delegate any of the Employee’s rights or obligations
hereunder without first obtaining the written consent of Company.  The Company
will require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by an assumption agreement in form and substance
satisfactory to the Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.  If
such succession or assignment does not take place, and if this Agreement is not
otherwise binding on the Company’s successors or assigns by operation of law,
the Employee is entitled to compensation from the Company in the same amount and
on the same terms as the compensation pursuant to Subsection 2(a) hereof.

(b)

Inurement.  This Agreement and all rights of the Employee hereunder shall inure
to the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Employee should die while any amount would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s estate.

7.

Notice.  For the purposes of this Agreement, notices and all other communication
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by fax with confirmation
printed on the sending fax machine, or five days after mailing certified mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth opposite the parties’ signatures to this Agreement (provided





6




that all notices to the Company shall be directed to the attention of the
President and CEO of the Company with a copy to the Secretary of the Company),
or to such other address as either party may have furnished to the other in
writing in accordance herewith.

8.

Prior Agreements.  This Agreement shall replace and supersede all prior
agreements between the Company and the Employee relating to the subject matter
hereof.

9.

Amendments.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties hereto.

10.

Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

11.

Governing Law.  This Agreement shall be governed by the laws of the State of
Wisconsin, without giving effect to its principles of conflicts of laws.

12.

Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration by a single
arbitrator mutually agreed to by the disputing parties in accordance with the
rules of the American Arbitration Association then in effect.  Such arbitration
shall be held in Milwaukee, Wisconsin, or such other place as is mutually
agreeable to the parties hereto.  Judgment may be entered on the Arbitrator’s
award in any court having jurisdiction.





7




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

ARI NETWORK SERVICES, INC.




10850 W. Park Place, Ste. 1200

Milwaukee, Wisconsin 53224




By:

/s/ Roy W. Olivier                                   

Roy W. Olivier, President & CEO




496 Prairie Knoll

Naperville, IL   60565

EMPLOYEE


/s/ William A. Nurthen                                     

William A. Nurthen











8


